Citation Nr: 0429600	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-07 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel 


INTRODUCTION

The veteran had active duty service from October 1965 to 
April 1968, including service in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2002, a statement of the case was issued in January 2003, and 
a substantive appeal was received in March 2003.  For reasons 
hereinafter explained in the following decision, the Board 
has restyled the issue in terms of a PTSD claim as set forth 
on the first page of this decision. 

The issue of entitlement to service connection for PTSD is 
being addressed in the REMAND portion of the decision below 
and is being REMANDED to the RO for development and a merits 
analysis via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By rating decision in December 1997, the RO denied a 
request by the veteran to reopen a claim of service 
connection for psychiatric disability (described as a 
personality disorder); a timely notice of disagreement was 
not received to initiate an appeal from that determination. 

2.  In April 2002, a communication was received which was 
interpreted as a request to reopen the veteran's claim. 

3.  Certain evidence received since the December 1997 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating a claim of service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  Evidence received since the December 1997 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for PTSD has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision in December 1997, the RO denied a request 
to reopen a claim of service connection for psychiatric 
disability which was described at that time as a personality 
disorder with antisocial features.  The veteran filed a 
notice of disagreement which the RO found to be untimely.  
The veteran appealed that determination to the Board, and in 
a February 2002 decision, the Board affirmed the RO's 
decision by finding that the veteran's notice of disagreement 
was received in March 1999 which was more than one year after 
he was furnished notice of the December 1997 decision by 
letter in January 1998.  See generally 38 U.S.C.A. § 7105.  
The Board's decision is final.  38 U.S.C.A. §§ 7103, 7104.  
The December 1997 rating decision is therefore final.  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

In April 2002, the veteran's representative requested that 
the claim be reopened.  For claims received on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2004).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Very little evidence has been received since the December 
1997 rating decision.  However, in June 2003, a May 2003 
psychiatric clinic note was received.  This private medical 
record documents a clinical visit by the veteran and lists an 
assessment of chronic PTSD.  The Board notes that a prior 
rating decision in October 1992 denied service connection for 
PTSD on the basis that it was not diagnosed.  Although not 
clearly articulated in the December 1997 rating decision, it 
appear that the December 1997 rating decision denied a 
reopening of the claim which had originally been denied in 
the October 1992 rating decision.  Against this background, 
it is clear that the May 2003 private medical record 
reflecting an assessment of PTSD is both new and material.  
The veteran's claim of service connection for PTSD has 
therefore been reopened.  

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003); Pelegrini v. Principi, 18 Vet.App. 
112 (2004).  Any VCAA deficiencies will be remedied as a 
result of the actions directed by the Board in the following 
remand section of this decision.   


ORDER

The veteran's claim of service connection for PTSD has been 
reopened.  To this extent, the appeal is granted. 


REMAND

Although a letter was sent to the veteran in April 2002 which 
appears to give VCAA notice, the letter as well as the 
statement of the case issued by the RO refer to aggravation 
of a psychiatric disorder and to a personality disorder.  
However, the Board views the issue in this case as one of 
service connection for PTSD.  In view of the unique nature of 
PTSD and special regulations pertaining to service connection 
for that disability, the Board believes that action must be 
taken to furnish the veteran with proper VCAA notice with 
regard to the PTSD issue as well as a determination on the 
merits under applicable laws and regulations. 

Additionally, in view of the veteran's service in Vietnam and 
the new medical evidence listing an assessment of PTSD, it 
would appear that proper action is now in order to develop 
the record to determine if the veteran engaged in combat or, 
if he did not, to verify claimed stressors.  

If it is determined that the veteran engaged in combat, or if 
a claimed stressor is otherwise verified, then the veteran 
should be afforded a VA psychiatric examination to ascertain 
if he does in fact suffer from PTSD and, if so, whether it is 
due to either combat or to a verified stressor.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter regarding 
a claim for PTSD to ensure compliance 
with all VCAA notice and assistance 
requirements.  The RO should ensure that 
the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, to include all pertinent 
evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The RO should request the veteran's 
service personnel records.  The RO should 
then determine if the veteran engaged in 
combat.  If not, the RO should contact 
the veteran and request a detailed 
summary of all incidents which he claims 
are inservice stressors.  The RO should 
then take appropriate action to request 
verification of the claimed stressor(s) 
from the U.S. Armed Services Center for 
Research of Unit Records (CRUR).  

3.  If, and only if, the RO either finds 
that the veteran did engage in combat, or 
that a claimed stressor has been 
verified, then the veteran should be 
scheduled for a VA PTSD examination.  If 
the RO has determined that the veteran 
engaged in combat, it should clearly 
notify the examiner of this finding.  If 
the RO has not found that the veteran 
engaged in combat but that a claimed 
stressor has been verified, the RO should 
clearly inform the examiner of the 
details of the verified stressor(s).     
It is imperative that the claims file be 
made available to the examiner in 
connection with the examination.  Any 
PTSD psychological testing found to be 
necessary should be accomplished.  The 
examiner should clearly report whether a 
diagnosis of PTSD in conformity the 
Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV) is warranted.  If a 
diagnosis of PTSD is warranted, the 
examiner should then clearly offer an 
opinion as to whether the PTSD is related 
to verified combat or a verified stressor 
or stressors. 

4.  After completion of the above, the RO 
should review the expanded record under a 
merits analysis and determine if service 
connection for PTSD is warranted.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (clearly setting 
out laws and regulations and discussion 
of the PTSD issue).  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



